OPINION — AG — QUESTION: SHALL THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF LINCOLN, STATE OF OKLAHOMA, BE AUTHORIZED TO EXPEND THE SUM OF $122,859.95 FOR THE CONSTRUCTION OF A JUDICIAL ANNEX TO THE LINCOLN COUNTY COURT HOUSE AND MONEY BE PROVIDED BY A TAX OF FIVE MILLS FOR THE PERIOD OF ONE YEAR? — IT IS NOT MANDATORY THAT A COUNTY BUILDING FUND LEVY AUTHORIZED SEPTEMBER 14, 1965, BE INCLUDED IN THE COUNTY'S BUDGET FOR THE PRESENT FISCAL YEAR; THAT THE LEVY MAY BE INCLUDED IN THE BUDGET FOR THE FISCAL YEAR 1966-67, THE AUTHORIZED TAX BEING LEVIED AND COLLECTED DURING SAID FISCAL YEAR. (JAMES FUSON) ** SEE: OPINION NO. 70-161 (1970) **